Citation Nr: 1809662	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating in excess of 50 percent prior to December 14, 2011, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a November 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the Veteran's evaluation of service-connected PTSD from 30 percent to 50 percent.  Thereafter, the 50 percent assignment was timely appealed, and a September 2012 rating decision increased the Veteran's PTSD evaluation to 100 percent effective December 14, 2011, the date the Veteran filed his Notice of Disagreement (NOD) with the 50 percent rating.


FINDING OF FACT

Throughout the period on appeal, the disability picture associated with the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.


CONCLUSION OF LAW

Prior to December 14, 2011, the criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Prior to December 14, 2011, the Veteran's PTSD is evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Board notes that the claims file includes VA treatment records and VA examinations in which medical professionals considered the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2017).  The Veteran has been evaluated under the DSM-IV as well as the DSM-V criteria, and thus the Board shall consider his appeal in light of both the DSM-IV and the DSM-V criteria.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others)).

A brief description of the procedural posture of this claim is warranted.  The Veteran filed his original claim for service connection for PTSD in January 2009, which was granted in a May 2009 rating decision and assigned a 30 percent evaluation.  The Veteran filed a timely NOD with the May 2009 rating decision in October 2009, but the 30 percent rating was continued in a December 2009 rating decision.  The Veteran did not appeal that decision within one year, and it became final.  See 38 U.S.C. § 7105 (2017); 38 C.F.R. § 20.1103.  VA received the Veteran's new claim for an increased evaluation of his service-connected PTSD on February 28, 2011.  In a November 18, 2011, rating decision, VA increased the Veteran's PTSD evaluation to 50 percent, effective February 28, 2011.  Thereafter, on December 14, 2011, the Veteran filed a statement expressing disagreement with the assignment of the 50 percent evaluation for service-connected PTSD.  On September 10, 2012, in response to the Veteran's statement, VA increased the Veteran's PTSD evaluation to 100 percent, effective December 14, 2011.

Herein, the Veteran asserts that the 50 percent rating assigned from February 28, 2011, to December 14, 2011, is too low.

In a February 2011 statement in which he filed for an increased rating for his PTSD, the Veteran stated that he is having "more nightmares and flashbacks," and that his wife has not slept with him "for years due to the fighting [the Veteran does] in bed when [] having nightmares about Vietnam."  He also stated having trouble with grinding his teeth during his sleep.  In a March 2011 statement, the Veteran reiterated the extent of his nightmares.  He also stated that he beats the nightstand and headboard during his sleep, and that he often thinks about firefights and the dead and wounded soldiers he witnessed in Vietnam.

The Veteran underwent a VA examination in March 2011, during which the Veteran indicated that he no longer drives due to poor focus and concentration.  Rather, his wife drives him when necessary.  He stated that his wife and two children provide emotional support, but he maintains no other close relationships.  The examiner stated that the Veteran repressed his symptoms until 2008, when he lost his job and had lots of spare time.  The Veteran indicated he experiences nightmares two to three times per week, and that the nightmares can be so disruptive that he tears furniture and bloodies his hands.  He also stated he has begun experiencing flashbacks, which has led to increased difficulty functioning.  The Veteran indicated that he is attached and avoids going out in public and being around groups, as well as avoiding watching the news or any program about war.  He has trouble concentrating, has exaggerated startle responses, and is becoming more irritable.  He reported no suicidal ideations.  The examiner continued the Veteran's diagnosis of PTSD, delayed, chronic, and assigned a GAF score of 50.  The examiner found that the PTSD is causing difficulties with regard to occupational impairment in that the Veteran is very distracted and has a great deal of difficulty focusing, and is also more isolated and withdrawn, and has greater difficulty being around people.

In a June 2011 VA psychiatric outpatient treatment note, the Veteran reported that after undergoing therapy, he slept better and had not had nightmares recently.  He denied having depression, but maintained that he still experienced mild anxiety.  He indicated that he did not have suicidal ideations.

The above findings, to include the lay statements of record, treatment records, and the VA examination, justify no more than a 50 percent rating during this appeal period.  A rating of 70 percent, the next level at which the Veteran could receive benefits, required a showing that the Veteran suffered from occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideations, obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function appropriately and effectively, and impaired impulse control (such as unprovoked irritability with periods of violence).

Here, the Veteran never expressed suicidal ideation during the appeal period, and is still able to lean on his family for emotional support.  Additionally, although the Veteran described irritable behavior throughout the course of the claim, he has not reported violent behavior, aside from flailing his arms during his sleep.  

The Board further finds that the GAF score of 50 assigned during this period cannot provide for a basis for assigning a rating in excess of 50 percent for PTSD.  A GAF score of 50 indicates moderate symptoms of occupational and social impairment.  This reduced functioning, reliability, and productivity are due to symptoms akin to those reported by the Veteran, including difficulty sleeping, recurrent combat dreams/intrusive thoughts and other classic avoidance/hyperarousal symptoms of PTSD.  The GAF scores are consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating.

Finally, although the Veteran has reported feelings of depression, the evidence does not reflect "near-continuous panic or depression affecting the ability to function independently."  The other symptoms cited for a 70 percent, or, for that matter, a 100 percent rating, are not supported by the record on appeal.  Put another way, the evidence simply does not reflect that the Veteran's PTSD symptoms during this particular appeal period caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Given the degree of functional ability that is consistently demonstrated by the record, the Board finds the Veteran's disability prior to December 14, 2011, does not more nearly approximate a 70 percent rating.  The Board has considered the Veteran's assertions as to his symptomatology and severity of his condition, but, to the extent he asserts he is entitled to a rating in excess of 50 percent, concludes that the findings during medical evaluation are more probative than his lay assertions.  The Board has relied heavily on the March 2011 VA examination, which duly considered the Veteran's symptoms.  In short, given the descriptions of the psychiatric symptoms the Veteran has experienced throughout the claim period and the GAF score that was assigned during that time, and resolving all doubt in his favor, the evidence establishes symptomatology and impairment that approximate, at the most, the criteria for a 50 percent disability rating throughout the claim period.  

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating in excess of 50 percent prior to December 14, 2011, for PTSD is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


